                                        1

                                        2

                                        3

                                        4

                                        5

                                        6                            UNITED STATES DISTRICT COURT
                                        7                          EASTERN DISTRICT OF CALIFORNIA
                                        8

                                        9   CASEY EASTERWOOD,                           Case No.: 1:19-CV-00350-AWI-SKO
                                       10                                               Assigned to the Hon. Anthony W. Ishii,
                                                                 Plaintiff(s),          Courtroom 2
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11
                                                                                        ORDER EXTENDING DEADLINE
    THARPE & HOWELL, LLP




                                       12   v.
                                                                                        FOR EXPERT DISCOVERY
                                       13 FAMILY DOLLAR, INC., and DOES
                                                                                        (Doc. 23)
                                       14 1 TO 50

                                       15                        Defendant(s).
                                       16

                                       17            Pursuant to the parties’ Stipulation (Doc. 23) and good cause appearing, it is
                                       18   hereby ORDERED that the deadline to complete all expert discovery is hereby
                                       19   EXTENDED to March 16, 2020. All other case deadlines (see Docs. 11 & 22) remain
                                       20   unchanged.
                                       21

                                       22
                                            IT IS SO ORDERED.
                                       23

                                       24   Dated:     January 27, 2020                          /s/   Sheila K. Oberto       .
                                       25                                               UNITED STATES MAGISTRATE JUDGE

                                       26
                                       27

                                       28
                                                                                       -1-
                                       30
                                                       ORDER EXTENDED DEADLINE FOR EXPERT DISCOVERY
                                       31                                                        Case No. 1:19-CV-00350-AWI-SKO
